Citation Nr: 1707253	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  15-29 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1960 to October 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Fargo, North Dakota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he has bilateral hearing loss related to noise exposure incurred during service.  The Veteran's service personnel records support that he spent most of his time in service in Korea with the 2nd Rocket Howitzer Battalion 20th Artillery and that he had an expert badge for a rifle-M-1 and a sharpshooter badge for an M-1.  Therefore, the evidence establishes the Veteran had noise exposure during service.  

The Veteran has never been provided with an examination to determine whether a current hearing loss disability exists.  In February 2014, a VA audiologist reviewed the Veteran's claims file; the Veteran was not personally examined.  The reviewing audiologist indicated that based on review of the Veteran's enlistment and separation examinations there was no way to determine if hearing loss had occurred in service.  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), VA must provide a VA examination if there is competent evidence of a current disability, evidence of an in-service event, and an indication that the current disability may be associated with the Veteran's service.  Here, there is evidence of in-service noise exposure and an indication that any current hearing loss disability may be related to that in-service noise exposure.  Hence, it is necessary to provide the Veteran with audiological testing to determine whether he has a current hearing loss disability by VA standards, and, if so, to obtain an opinion regarding whether current hearing loss is related to his in-service noise exposure.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA audiological examination (to include audiometric studies) to determine whether he has current bilateral hearing loss and, if so, its nature and etiology.  The electronic claims file must be made available to the examiner.  

If audiometric testing reflects that the Veteran has hearing loss by VA standards in either ear (see 38 C.F.R. § 3.385), then the examiner should also respond to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was incurred during his active military service or is otherwise related or attributable to any disease, injury or event during his service, to include noise exposure incurred during active duty while performing in-service duties as part of the 2nd Rocket Howitzer Battalion 20th Artillery?  

The examiner must describe all findings in detail.  Explanatory rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken above, readjudicate the Veteran's claim on appeal in light of all the evidence of record.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


